Maryann C. Stallone
Direct Dial: (212) 508-6741
Fax: (212) 371-1084
E-mail: Stallone@thsh.com


                                                                           April 28, 2021

Honorable Barbara Moses
United States District Court
Southern District of New York
Daniel Patrick Moynihan                                 4/28/21
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

          RE:        NYC Image Int’l, Inc. v. RS USA, Inc. et al.
                     Case Number: 1:19-CV-10355-VSB

Dear Judge Moses:

        We represent the plaintiff NYC Image International, Inc. in the above-referenced action.
We write with the consent of counsel for Defendants to jointly request an adjournment of the April
29, 2021 Settlement Conference scheduled for 2:15p.m. I have been unable to reach my client in
anticipation of tomorrow’s conference to discuss the letter submissions requested by Your Honor.
In addition, the parties are continuing to engage in settlement negotiations in an effort to resolve
this dispute.

          We thank you for your consideration of the above motion.


                                                                    Respectfully submitted,



                                                                    Maryann C. Stallone
Application GRANTED. The April 29, 2021 settlement conference is adjourned sine die. The parties are
reminded that "[r]equests to reschedule the settlement conference, or to modify the page limits, attendance
requirements, or other provisions of this Order, must be made by letter-motion, filed via ECF in accordance
with the Individual Practices of Judge Moses, as soon as the need for the adjournment or modification
arises and in any event at least one week (seven calendar days) before the scheduled conference." (Dkt.
No. 45 ¶ 7 (emphasis added).)

No later than May 19, 2021, the parties shall file a letter motion providing at least two dates on which all
necessary parties and counsel are available for a rescheduled settlement conference. The Court ordinarily
schedules settlement conferences to begin at 2:15 p.m. on Mondays through Thursdays. SO ORDERED.

________________________________
Barbara Moses, U.S.M.J.
April 28, 2021
